DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022. 
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites, “light in a first wavelength range, range and wherein”. The examiner believes this is a typographical error and may read, “light in a first wavelength range, and wherein”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4, 7, 8, 12, 13, 15-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2018033775 A1 to Chen et al. (Hereinafter referred to as “Chen”) (WO 2018033775 A1 will be used for reference, paragraph numbers are associated with U.S. Publication No. US 20190223704 A1).
Regarding Claim 1, Chen discloses; A plenoptic endoscope (system 600) shown in Fig. 8, comprising: a fiber bundle (optical fiber bundles 603) comprising: a distal end (distal end 609) configured to receive light from a target imaging region, a sensor end disposed opposite the distal end, and a plurality of fiber optic strands each extending from the distal end to the sensor end(Fig. 8 [0062]- distal end 609, and a camera 607, of the plurality of cameras 607, located at a respective proximal end 611); an image sensor (camera 607) coupled to the sensor end of the fiber bundle; and a plurality of microlenses disposed between the image sensor and the sensor end of the fiber bundle, the plurality of microlenses (lenses 605) forming an array that receives light from one or more of the plurality of fiber optic strands of the fiber bundle  (fiber bundle 603) and directs the light onto the image sensor (camera 607), wherein the plurality of microlenses and the image sensor together form a plenoptic camera configured to capture information about a light field emanating from the target imaging region(Fig. 8 [0004][0062][0072]- each respective optical fiber bundle 603, of the plurality of optical fiber bundles 603, having a respective lens 605, of the plurality of lenses 605, located at a respective distal end 609, and a camera 607, of the plurality of cameras 607, located at a respective proximal end 611, plurality of optical fiber bundles 603; each camera 607 can further include one or more respective lenses for focusing light from a respective optical fiber 603; each of the sensors, can then be merged and reconstructed using, for example, principles of light field imaging and processing).
Regarding Claim 2, Chen discloses; The plenoptic endoscope of claim 1, comprising a main lens assembly (optical element 613)  arranged at the distal end (distal end 609)  of the fiber bundle (optical fiber 603), the main lens assembly arranged to direct light from the target imaging region through the plurality of fiber optic strands (Fig. 8 [0070][0072]- each lens 605 is formed in common optical element 613 located at common distal end 609; each camera 607 can further include one or more respective lenses for focusing light from a respective optical fiber 6).
Regarding Claim 3, Chen discloses; The plenoptic endoscope of claim 2, wherein the main lens assembly (optical element 613) comprises an objective lens defining a field of view of the light directed through the plurality of fiber optic strands (Fig. 8 [0070] - optical element 613 can comprise one or more of optical glass and optical plastic, at least at a tissue facing side of common optical element 613).
Regarding Claim 4, Chen discloses; The plenoptic endoscope of claim I, wherein the fiber bundle is flexible ([Abstract] - flexible high resolution endoscope is provided herein; a bending radius of the endoscope defined by a largest respective bending radius of each of the plurality of optical fiber bundles).
Regarding Claim 7, Chen discloses; The plenoptic endoscope of claim 1, wherein the fiber bundle (optical fiber bundle 603) comprises a plurality of separate, individually flexible arms, each of the plurality of arms comprising a subset of the plurality of fiber optic strands (Fig. 8 [0067]- each optical fiber bundle 603 is free to bend independent from every other optical fiber bundle 603, other than at common distal end 609, the bending radius of endoscope 601 is determined and/or defined by the individual bending radii of each optical fiber bundle 603).
Regarding Claim 8, Chen discloses; The plenoptic endoscope of claim 7, wherein the image sensor comprises a plurality of image sensing regions, wherein each image sensing region is arranged to receive light from one of the plurality of separate, individually flexible arms (Fig. 8 [0085] - light 801, 802, 803, 804 representing different respective views of tissue sample 620 is collected by respective lenses 601 and conveyed to respective cameras 607 by respective optical fiber bundles 603. Cameras 607 convert light 801, 802, 803, and 804 into respective digital images 811, 812, 813, 814 of tissue sample 620).
Regarding Claim 12, Chen discloses; The plenoptic endoscope of claim 7, wherein the image sensor comprises a plurality of pixel arrays, wherein each pixel array is arranged to receive light from one of the plurality of separate, individually flexible arms ([0004]- Each lens on the array projects a separate image to a different fiber-bundle at the distal scope end of each fibre-bundle, each of which respectively conveys a respective image to a respective camera sensor are coupled to an opposite proximal end of each fiber-bundle, such that the endoscope acquires a plurality of separate pixelated images).
Regarding Claim 13, Chen discloses; The plenoptic endoscope of claim 1, wherein the fiber bundle is configured to be inserted into an animal or human body (Fig. 5 [0069]- each optical fiber bundle 603 can have a length that is commensurate with insertion through an access port).
Regarding Claim 15, Chen discloses; The plenoptic endoscope of claim 1, wherein each of the plurality of microlenses is arranged to receive light from one or more of the plurality of fiber optic strands of the fiber bundle and to direct the light onto the image sensor ([0020]- a plurality of lenses in a one-to-one relationship with the plurality of optical fiber bundles; a plurality of cameras in a one-to-one relationship with the plurality of optical fiber bundles, each respective optical fiber bundle, of the plurality of optical fiber bundles, having a respective lens, of the plurality of lenses, located at a respective distal end, and a camera, of the plurality of cameras, located at a respective proximal end, the plurality of optical fiber bundles).
Regarding Claim 16, Chen discloses; The plenoptic endoscope of claim 1, wherein one or more of the plurality of microlenses (lenses 601) is arranged to receive light from one of the plurality of fiber optic strands of the fiber bundle and direct the light onto the image sensor (cameras 607) (Fig. 8 [0085]- light 801, 802, 803, 804 representing different respective views of tissue sample 620 is collected by respective lenses 601 and conveyed to respective cameras 607 by respective optical fiber bundles 603. Cameras 607 convert light 801, 802, 803, 804 into respective digital images 811, 812, 813, 814 of tissue sample 620).
Regarding Claim 17, Chen discloses; The plenoptic endoscope of claim 1, further comprising one or more processing devices (controller 615)  operatively coupled with the image sensor and configured to calculate surface image data for a surface in the target imaging region (Fig. 8 [0073][0081]- controller 615 can comprise one or more of a data acquisition unit, configured to acquire data and/or images at least from cameras 607; Controller 615 can combine the respective images into a depth-map of objects in front of the plurality of lenses 605 using, for example, light field processing techniques, and the like).
Regarding Claim 18, Chen discloses; The plenoptic endoscope of claim 17, where the one or more processing devices is configured to generate representations of a depth map based on the surface image data and a photographic image (Fig. 8 [0073] [0081] - Controller 615 can combine the respective images into a depth-map of objects in front of the plurality of lenses 605 using, for example, light field processing techniques, and the like).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018033775 A1 to Chen et al. (Hereinafter referred to as “Chen”) (WO 2018033775 A1 will be used for reference, paragraph numbers are associated with U.S. Publication No. US 20190223704 A1) in view of U.S. Publication No. US 20140378846 A1 to Hosoda et al. (Hereinafter referred to as “Hosoda”).
Regarding Claim 5, Chen teaches the system as discussed above, Chen does not expressly teach; wherein the fiber bundle comprises a proximal portion and a distal portion coupled at a joint along a length of the fiber bundle, the joint enabling angular movement of the distal portion with respect to the proximal portion about the joint.
However, in an analogous device Hosoda teaches; wherein the fiber bundle comprises a proximal portion and a distal portion coupled at a joint along a length of the fiber bundle, 20ISRG09430/US the joint enabling angular movement of the distal portion with respect to the proximal portion about the joint ([0073] - a mechanical complex optical fiber rotary joint can rotate a fiber bundle)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the fiber bundle of Chen to include a joint along the fiber bundle as in Hosoda. Thereby, offering the advantage of an invention which achieves omni-directional viewing (Hosoda [0073]).
Regarding Claim 6, Regarding Claim 5, Chen teaches the system as discussed above, Chen does not expressly teach; wherein the joint comprises an electric motor configured to cause the angular movement of the distal portion with respect to the proximal portion about the joint.
However, in an analogous device Hosoda teaches; wherein the joint comprises an electric motor configured to cause the angular movement of the distal portion with respect to the proximal portion about the joint (Fig. 5A [0056]- a galvo motor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous, to include the motor of Hosoda with the device (600) of Chen. Thereby, achieving 100% circumferential FOV, a non-continuous rotation within partial angle (Hosoda [0056]).
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018033775 A1 to Chen et al. (Hereinafter referred to as “Chen”) (WO 2018033775 A1 will be used for reference, paragraph numbers are associated with U.S. Publication No. US 20190223704 A1) in view of U.S. Publication No. US 20170332880 A1 to Ito et al. (Hereinafter referred to as “Ito”).
Regarding Claim 9, Chen teaches the system as discussed above, Chen does not expressly teach; wherein a first image sensing region of the plurality of image sensing regions is configured to sense at least a first range of wavelengths of light, and wherein a second image 
However, in an analogous device Ito teaches; wherein a first image sensing region of the plurality of image sensing regions is configured to sense at least a first range of wavelengths of light, and wherein a second image sensing region is configured to sense at least a second range of wavelength of light, the first range and the second range being at least partially non-overlapping (Fig. 34 [0137]- The image sensor 105B disperses light into wavelength band light corresponding to partially coherent light and wavelength band light corresponding to weak coherent light at an input stage of a light receiving unit. The signal processing apparatus 120B is provided with a light source unit 121B which emits partially coherent light and weak coherent light having a full width at half maximum wavelength band which does not overlap a full width at half maximum wavelength band of the partially coherent light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous, to incorporate the teachings of Ito with the device of Chen. Thereby, incorporating a calculated difference in corresponding parts between the two separated images signals to extract an interference component signal (Ito [0137]) to be used for diagnostic and surgical applications. 
Regarding Claim 10, Chen teaches the system as discussed above, Chen does not expressly teach; wherein the first image sensing region is configured to sense visible light, and wherein the second image sensing region is configured to sense infrared light.
However, in an analogous device Ito teaches; wherein the first image sensing region is configured to sense visible light, and wherein the second image sensing region is configured to ([0083] - A center wavelength of the partially coherent light and a center wavelength of the weak coherent light are within a visible region or a near infrared region). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous, to incorporate the visible and infrared light of Ito with the device of Chen. Thereby, irradiating the body tissue as a light scattering body with light satisfying a predetermined condition and extracting an interference component from the intensity of scattered and returned light having been scattered and returned from the body tissue (Ito [0082]). This application would offer the device of Chen further diagnostic capabilities. 
Regarding Claim 11, Chen teaches the system as discussed above, Chen does not expressly teach; comprising at least one light source, wherein a subset of the plurality of fiber optic strands of each flexible arm forms a light guide arranged to direct light from the light source to the distal end of each flexible arm to illuminate at least a portion of the target imaging region, wherein a first optical filter disposed at the distal end of a first flexible arm is configured to pass light in a first wavelength range, range and  wherein a second optical filter disposed at the distal end of a second flexible arm is configured to pass light in a second wavelength range that is at least partially non- overlapping with the first wavelength range.
However, in an analogous device Ito teaches; comprising at least one light source, wherein a subset of the plurality of fiber optic strands of each flexible arm forms a light guide arranged to direct light from the light source to the distal end of each flexible arm to illuminate at least a portion of the target imaging region (Fig. 1 [0084] - The light guide unit 122 includes an optical fiber and guides light emitted by the light source unit 121. The light guide unit 122 is configured to be inserted through the opening 108a until the distal end of the light guide unit 122 reaches the opening on the distal end of the endoscope apparatus 101 ; The light guide unit 122 includes an optical system which uses one or more optical members such as lenses, and/or one single mode optical fiber or multimode optical fiber or a bundle of single mode optical fibers or multimode optical fibers); wherein a first optical filter disposed at the distal end of a first flexible arm is configured to pass light in a first wavelength range, range and  wherein a second optical filter disposed at the distal end of a second flexible arm is configured to pass light in a second wavelength range that is at least partially non- overlapping with the first wavelength range ([0118]- The filter wheel 125 (moving unit) includes a band pass filter (BPF, a first filter) for passing light of a wavelength band of the partially coherent light and a neutral density filter (NDF, a second filter) for passing light of a wavelength band of the weak coherent light. The filter wheel 125 is capable of switching a filter to be disposed on an optical path of light emitted by the SLD 124 between the BPF and the NDF).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous, to incorporate the light source and filters of Ito with the device or Chen. Thereby, making it is possible for the device of Chen to stably detect an interference component that is generated only on the surface layer of the body tissue to be examined (Ito [0114]).
Regarding Claim 14, Chen teaches the system as discussed above, Chen does not expressly teach; comprising a light source, and wherein a subset of the plurality of fiber optic strands forms a light guide arranged to direct light from the light source to the distal end of the fiber bundle to illuminate the target imaging region.
However, in an analogous device Ito teaches; comprising a light source, and wherein a subset of the plurality of fiber optic strands forms a light guide arranged to direct light from the light source to the distal end of the fiber bundle to illuminate the target imaging region (Fig. 1 [0084] - The light guide unit 122 includes an optical fiber and guides light emitted by the light source unit 121. The light guide unit 122 is configured to be inserted through the opening 108a until the distal end of the light guide unit 122 reaches the opening on the distal end of the endoscope apparatus 101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous, to include the light source of Ito into the device of Chen. Enabling the device of Chen the ability to irradiate an illumination area on a surface of the light scattering body, with the partially coherent light emitted from the light source unit (Ito [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795      

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795